



COURT OF APPEAL FOR ONTARIO


CITATION: Roberge v. Munro, 2015 ONCA 216

DATE: 20150330

DOCKET: C58831

Sharpe, Pepall and van Rensburg JJ.A.

BETWEEN

Marie-Louise Roberge

Appellant

and

Michael James Munro Barrister and Solicitor

Respondent

Marie-Louise Roberge, in person

No one appearing for respondent, Michael James Munro

Heard and released orally: March 26, 2015

On appeal from the judgment of Justice Thomas J. Carey of
    the Superior Court of Justice, dated May 6, 2014.

ENDORSEMENT


[1]

The appellant noted her former solicitor in default and the matter
    proceeded for an assessment of damages. The trial judge gave considered reasons
    concluding that, while the solicitor had not served the appellant well, the
    appellant had failed to establish any damages arising from the dismissal of her
    two actions the solicitor was handling.

[2]

Before us, the appellant filed a motion for fresh evidence which we
    considered, even though it had not been presented in accordance with the Rules.
    The trial judge provided no explanation for why the appellant should not have
    judgment for the $5,000 retainer he found that she had paid the former
    solicitor. In our view, she is entitled to judgment in that amount. We are not
    persuaded, however, that there is anything in the record or in the fresh
    evidence to establish any other damages resulting from her solicitors actions.
    We note as well, that all of the fresh evidence could have been obtained
    through reasonable diligence before the trial. The motion for fresh evidence is
    therefore dismissed.

[3]

Accordingly, we allow the appeal, grant judgment for $5,000, and award
    the appellant costs of the proceedings both here and below in the total amount
    of $5,000.

Robert J. Sharpe J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


